EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was provided by Mark Johnson. The application has been amended as follows: 
1. 	(Currently Amended) A single-use plantar plate augmentation kit assembly, the assembly comprising:
a plantar plate joint distractor configured to separate tissue, the plantar plate joint distractor operational between a closed position and an open position along a spreader opening path, the plantar plate joint distractor defined by a distal end forming two apertures configured to receive at least two K-wires;
a plantar plate drill guide comprising a main body, a support member coupled to the main body, and a drill receiving platform, the main body of the plantar plate guide being defined by a plurality of channels, the channels being sloped at multiple angles;
a drill insertion member defined by a proximal opening and a distal opening adapted to retain a drill bit, the drill insertion member sized and dimensioned to fit in the channels, whereby the drill bit is capable of being selectively oriented towards at least one of the angles of the channels;
a graft passer defined by a handle end and a loop, wherein the loop is capable of retaining a graft;
at least two interference screws, the interference screws defined by screw threads configured to engage and compress the graft for fixation; and
, in use, manipulates the interference-type screws into the graft.
3. 	(Currently Amended) The single-use plantar plate augmentation kit assembly according to claim 1, wherein the support member, in use, couples to the main body through a fastener.
8. 	(Currently Amended) The single-use plantar plate augmentation kit assembly according to claim 1, wherein the drill bit comprises a chuck end and the drill bit is shaped and sized for insertion in the drill insertion member.
10. 	(Canceled)
11. 	(Canceled)
14. 	(Currently Amended) A single-use plantar plate augmentation kit assembly, the assembly comprising:
a plantar plate joint distractor configured to separate tissue, the plantar plate joint distractor comprising a bolt-thread mechanism configured to operate the plantar plate joint distractor between a closed position and an open position along a spreader opening path, the plantar plate joint distractor defined by a distal end forming two apertures configured to receive at least two K-wires having a diameter of about 0.45 inches;
a plantar plate drill guide comprising a main body, a support member coupled to the main body at an orthogonal orientation, and a drill receiving platform, the main body of the plantar plate guide being defined by a plurality of channels, the channels being sloped at multiple angles;
a drill insertion member defined by a proximal opening and a distal opening adapted to retain a drill bit, the drill bit being defined by a chuck end shaped and sized for insertion in the drill insertion member, the drill insertion member being sized and dimensioned to fit in the channels, whereby the drill bit is capable of being selectively oriented towards at least one of the angles of the channels;
wherein the loop is capable of retaining a graft;
at least two interference screws, the interference screws defined by screw threads configured to engage and compress the graft for fixation;
a screw driver defined by a proximal end and a distal end, the distal end detachably attachable to the interference type screws, whereby the screw driver, in use, manipulates the interference-type screws into the graft; and
a container defined by an outer housing and multiple inner recesses, the recesses being shaped and sized to frictionally fit at least one of the following: the plantar plate drill guide, the plantar plate joint distractor, the K-wires, the drill bit, the graft passer, the interference-type screws, and the screw driver.
15. 	(Currently Amended) The single-use plantar plate augmentation kit assembly according to claim 14, wherein the support member, in use, couples to the main body through a fastener.
20.    	(Canceled)

The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a single-use plantar plate augmentation kit assembly comprising at least a plantar plate joint distractor, a plantar plate drill guide, a drill insertion member, a graft passer, at least two interference screws, and a screwdriver as claimed. Any comments considered necessary by applicant must be submitted no later than the payment of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775